212 Ga. 421 (1956)
93 S.E.2d 356
HORNE
v.
THE STATE.
19397.
Supreme Court of Georgia.
Submitted June 12, 1956.
Decided June 12, 1956.
Joe W. Rowland, for plaintiff in error.
W. W. Larsen, Solicitor-General, W. W. Larsen, Jr., contra.
PER CURIAM.
The bill of exceptions here assigns error on the refusal of the trial judge to enter an order discharging and acquitting the defendant of the offense of robbery after a demand for trial was made at one term of court and the failure to try him at the next term, under the provisions of Ch. 27-19 of the Code of 1933, as amended by the act of 1952 (Ga. L. 1952, p. 299; Code, Ann., §§ 27-1901.1, 27-1901.2). Held:
The Constitution of Georgia (Code, Ann., § 2-3704) vests jurisdiction in this court to review criminal cases only where there has been a conviction of a capital felony. The Court of Appeals has jurisdiction of this writ of error.
Transferred to the Court of Appeals. All the Justices concur.